Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2022 has been entered.
Election/Restrictions
Claim 22 is allowable. The restriction requirement between Group I (Claims 20-29) and Group III (Claim 38), as set forth in the Office action mailed on 13 October 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 13 October 2020 is partially withdrawn. Claim 38, directed to a method for manufacturing a syringe is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 30-37, directed to a piston are withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Mashack on 22 February 2022.
The application has been amended as follows: 
Claim 22: A method for manufacturing a piston body having a longitudinal axis, the method comprising: …
…vulcanizing the first rubber sheet and the inert film…, the inert film [covering the central face portion…, the inert film [covering at least a part of the annular curved portion…
Claim 53: A method for manufacturing a piston body having a longitudinal axis and opposing proximal and distal axial ends, the method comprising: …
…vulcanizing the first rubber sheet and the inert film…, the central face portion and at least a part of the annular curved portion [covered by the inert film…
an [[the]] outer diameter of the at least one stabilizing rib being greater than the outer diameter of the trim edge.
Allowable Subject Matter
Claims 22-29, 38, and 46-56 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Hans (EP 0148426 A1) and Brinkhues (US 7,547,297 B2) was presented in previous Office Correspondences.
Hans teaches a method for manufacturing a piston ([0001]) having a longitudinal axis and opposing proximal and distal axial ends, the method comprising:
molding a partially formed piston body comprising:
placing a first rubber sheet (46) and an inert film (8a) between die plates (41, 42) of a first forming tool (45) (Fig 6; [0028]),
vulcanizing the first rubber sheet (46) and the inert film (8a) between the die plates (41, 42) of the forming tool (45), thereby forming the partially formed piston body, the partially formed piston body having a face portion at the distal axial end, the face portion comprised of a central face portion and an annular curved portion, the central face portion and at least a part of the annular curved portion enclosed by the inert film, and 
blanking out the partially formed piston body from the first rubber sheet and the inert film ([0030]); and
molding the piston comprising:

placing a second rubber sheet (50) into the second forming tool (48) (Fig 9; [0030]), Vulcanizing the second rubber sheet (50) and the partially formed piston body together, thereby forming the remainder of the piston body to the proximal axial end and joining the remainder of the piston body to the partially formed piston body to form the piston ([0036]), and
blanking out the piston from the second rubber sheet at a trim edge (44) (Fig 5; [0029]).
Brinkhues teaches a pharmaceutical syringe piston (Title; Abstract) comprising a piston body having a face portion at the distal axial end, the face (8) portion comprised of a central face portion and an annular curved portion, the central face portion and at least a part of the annular curved portion enclosed by the inert film (9’).
The prior art does not teach or fairly suggest the inert film encloses the central face portion at a distal-most axial end of the piston body and that the inert film comprises an outer boundary, and an outer surface of the inert film up to the outer boundary lies transverse to the longitudinal axis and no portion of the inert film extends in a direction parallel to the longitudinal axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726           

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726